t c summary opinion united_states tax_court bonnie l duncan petitioner v commissioner of internal revenue respondent docket no 7114-06s filed date bonnie l duncan pro_se michael bitner for respondent foley judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue case the issues for decision are whether petitioner is entitled to mortgage interest and charitable_contribution deductions background petitioner is the founder of all creatures animal sanctuary and fellowship church all creatures an organization located in hillsboro missouri all creatures’ mission is to house and support abandoned and neglected animals petitioner in and created all creatures as a nonprofit corporation but on both occasions the corporation was administratively dissolved for failure_to_file an annual report on date the missouri secretary of state received a request from petitioner for reinstatement of nonprofit status for all creatures to finance the sanctuary petitioner took several mortgages on her personal_residence from multiple banking institutions on her and federal_income_tax returns petitioner reported mortgage interest deductions of dollar_figure and dollar_figure respectively additionally petitioner reported charitable_contribution deductions in and of dollar_figure and dollar_figure respectively on date respondent issued petitioner a notice_of_deficiency relating to and respondent determined that petitioner did not substantiate the mortgage interest and charitable_contribution deductions on date petitioner while residing in florissant missouri filed her petition with the court discussion petitioner contends that she should be allowed a mortgage interest_deduction relating to payments she allegedly made to westco investments she does not dispute respondent’s disallowance of deductions relating to payments made to other banks in addition petitioner contends that she is entitled to the charitable_contribution deductions because she paid all expenses on behalf of all creatures an organization she contends is a tax-exempt charitable_organization pursuant to sec_501 respondent contends that petitioner has not substantiated her mortgage interest and charitable_contribution deductions pursuant to sec_163 a taxpayer is entitled to deduct qualified_residence_interest but must maintain sufficient records to substantiate the amounts of the deduction see sec_6001 sec_1_6001-1 income_tax regs petitioner has failed to do so in addition petitioner has failed to substantiate her charitable_contribution deductions accordingly we sustain respondent’s determinations sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
